Case 1:19-cv-00973-PLM-SJB ECF No. 18, PageID.854 Filed 03/23/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

BRITTANY MARIE ISKRA,                         )
                          Plaintiff,          )
                                              )     No. 1:19-cv-973
-v-                                           )
                                              )     Honorable Paul L. Maloney
COMMISSIONER OF SOCIAL SECURITY,              )
                      Defendant.              )
                                              )

                                       JUDGMENT

      The Court has resolved the claims in this lawsuit and has remanded the matter to

Defendant Commissioner of Social Security. As required by Rule 58 of the Federal Rules

of Civil Procedure, JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: March 23, 2021                                          /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
